NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                              Submitted January 14, 2019* 
                               Decided January 15, 2019 
                                             
                                         Before 
 
                       FRANK H. EASTERBROOK, Circuit Judge 
                        
                       MICHAEL S. KANNE, Circuit Judge 
                        
                       DAVID F. HAMILTON, Circuit Judge 
 
No. 18‐2682 
 
IRMA ROSAS,                        Appeal from the United States District 
      Plaintiff‐Appellant,         Court for the Northern District 
                                   of Illinois, Eastern Division. 
      v.                            
                                   No. 18 C 2706 
ROMAN CATHOLIC ARCHDIOCESE          
OF CHICAGO,                        Charles R. Norgle, 
      Defendant‐Appellee.          Judge. 
 
                            O R D E R 

        Irma Rosas alleges that, in denying her access to a private cemetery to build an 
altar, the Roman Catholic Archdiocese of Chicago violated Title VI of the Civil Rights 
Act, 42 U.S.C. §§ 2000d to 2000d–7. That law bars discrimination by entities receiving 
federal funds. The district court denied Rosas’s request to proceed in forma pauperis 
and later, after she paid the filing fee, granted the Archdiocese’s motion to dismiss, 
which argued that Rosas did not allege that the Archdiocese receives federal funds. We 
                                                 
            * We have agreed to decide this case without oral argument because the briefs 

and record adequately present the facts and legal arguments, and oral argument would 
not significantly aid the court. FED. R. CIV. P. 34(a)(2)(C). 
No. 18‐2682                                                                           Page  2 
 
affirm because Rosas’s complaint does not state a violation of Title VI, so her contention 
that the denial of pauper status kept her from litigating a valid claim is meritless. 

       When Rosas sought to sue in forma pauperis, she filed a complaint swollen with 
disconnected allegations. In her complaint, which was over 250 pages long, Rosas 
accused more than 40 unrelated defendants of violating federal laws regarding 
firearms, housing, labor, education, food, and voting. The district court denied the 
application for pauper status, see 28 U.S.C. § 1915(a), determining that Rosas was not 
indigent. The court also reviewed the complaint’s content and ruled that the 
“unwieldy” pleading violated Federal Rule of Civil Procedure 20, which limits 
complaints to related claims and defendants. The court dismissed it without prejudice, 
giving Rosas a chance to amend it after paying the $400 filing fee.   

        Rosas paid the entire fee, but her amendments did not survive scrutiny. Her first 
amended complaint asserted claims only on behalf of her mother. The judge dismissed 
this too, also without prejudice, and gave Rosas one last chance to amend. Rosas then 
filed her second amended complaint, which is the subject of this appeal. It alleges that 
Rosas visited a cemetery owned by the Archdiocese to build an altar at her father’s 
grave. A groundskeeper told her to stop; she replied that she wanted to celebrate El Día 
de los Muertos (the Day of the Dead). The Archdiocese informed her that the holiday was 
not celebrated at the cemetery. Rosas contends that these actions violated Title VI 
because, in her view, the Archdiocese discriminated against her based on her race and 
national origin. The Archdiocese moved to dismiss the complaint for failure to allege 
that it receives federal funds. See FED. R. CIV. P. 12(b)(6). It notified Rosas by mail that its 
counsel “shall appear” before the district judge seven days later to present the motion to 
dismiss. Rosas did not appear at the hearing, and the district court granted the 
defendant’s motion apparently because Rosas had not alleged that the Archdiocese 
received federal funding. After Rosas appealed to this court, the district court granted 
her request to proceed in forma pauperis on appeal. 

        On appeal Rosas first challenges the district court’s decision denying her leave to 
file her suit with pauper status. But for two reasons, that ruling does not warrant relief 
on appeal. First, Rosas already paid the entire filing fee in the district court, as was her 
eventual obligation. Under 28 U.S.C. § 1915(a), a district court may allow a litigant to 
proceed “without prepayment of fees,” (emphasis added) but not without ever paying 
fees. See Robbins v. Switzer, 104 F.3d 895, 897–88 (7th Cir. 1997). Second, Rosas does not 
contend that the court’s ruling that she prepay her fee harmed her ability to litigate. To 
No. 18‐2682                                                                         Page  3 
 
the contrary, Rosas’s ability to litigate this case was not harmed because, as we explain 
below, the district court permissibly dismissed her complaint as legally insufficient.       

        Rosas maintains that the district court should not have dismissed her complaint. 
She gives two arguments. First, she contends that the district judge did not adhere to 
Federal Rule of Civil Procedure 6(c), which provides that a party moving to dismiss 
must notify the parties of the hearing at least 14 days before the hearing. True, the 
Archdiocese notified Rosas about its motion to dismiss just seven days before its 
hearing. But a district court may adopt local rules that alter the default deadlines of 
Rule 6, see FED. R. CIV. P. 83; Hollingsworth v. Perry, 558 U.S. 183, 191 (2010); Stewart Title 
Guar. Co. v. Cadle Co., 74 F.3d 835, 837 n.1 (7th Cir. 1996). The district court’s local rules 
state that a motion served by mail must be presented to the court at least 7 days after 
mailing the notice to the parties. N.D. ILL. LOC. RS. 5.3(b), 78.1, 78.3. Because the 
Archdiocese followed the district court’s permissible local rules, no error occurred. 

        Second, Rosas argues that the district court violated Federal Rule of Civil 
Procedure 15(a)(1)(B) because, after the Archdiocese moved to dismiss, the court did 
not grant her 21 days to file “as a matter of course” yet another amended complaint. But 
if, as Rosas contends, she was entitled to file an amended complaint “as a matter of 
course” within 21 days of the Archdiocese’s motion, permission from the judge was 
unnecessary. See Swanigan v. City of Chicago, 775 F.3d 953, 963 (7th Cir. 2015) (under 
Rule 15(a)(1), “whether to allow” a party’s timely amendment is “out of the court’s 
hands entirely” because the party has a “right” to amend). Yet Rosas did not even 
attempt to submit a proposed pleading. Nor has she explained on appeal how she 
would cure the deficiency that the Archdiocese identified (no federal funding). Rosas 
also has not argued that, despite the absence of a federal‐funding allegation, her 
complaint is legally sufficient under Title VI. Under these circumstances, the judge did 
not err by dismissing the complaint without inviting Rosas to amend her complaint a 
third time. See Gonzalez‐Koeneke v. West, 791 F.3d 801, 808–09 (7th Cir. 2015). 

                                                                                   AFFIRMED